1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allione et al 2015/0241714 in view of Valeri et al 2016/0167323 (see 0106, 0107-0110, 0212 and 0213).
Allione et al is applied for reasons of record, the primary reference disclosing the basic claimed method and lens lacking essentially the aspect of the build support having at least one added value configured to provide to the lens at least one added function.  This is clearly taught in newly applied Valeri et al—see the above noted paragraphs, in particular paragraphs 0107-0110, 0212 and 0213.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method and lens of Allione et al by using a build support that comprises the instant added value in order to facilitate providing a lens with the corresponding added function.  
2.Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new rejection.  Applicant has argued that Allione et al does not show the instant added value on the build support to provide a lens with the corresponding added function.  However, newly applied Valeri et al clearly does this and one of ordinary skill would have used this in the method and lens of the primary reference to form a lens with the desired functionality.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742